14 F.3d 598NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Paul Edward ROWAN, Defendant-Appellant.
No. 93-6053.
United States Court of Appeals, Fourth Circuit.
Submitted May 19, 1993.Decided Dec. 22, 1993.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.
Paul Edward Rowan, appellant pro se.
Samuel Gerald Nazzaro, Jr., Asst. U.S. Atty., Wheeling, WV, for appellee.
N.D.W.Va.
AFFIRMED.
Before WIDENER, PHILLIPS, and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Paul Edward Rowan appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 (1988) and denying his motion for a writ of coram nobis, pursuant to 28 U.S.C. Sec. 1651 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Rowan, No. CR-90-130 (N.D.W. Va.  June 24 & Dec. 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.